Citation Nr: 0817178	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  95-26 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to April 
1963. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

This case was the subject of a Board remand dated in January 
2005. 


FINDINGS OF FACT

1.  The post-service psychiatric histories provided by the 
veteran are not reliable or credible, and the medical 
diagnoses based upon these histories are of little probative 
weight.

2.  The preponderance of the competent medical evidence shows 
that the veteran's current psychiatric impairment is a 
personality disorder that was not subject to superimposed 
disease or injury during service, to include an acquired 
psychiatric disability.  


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303(c), 4.9 (2007); VAOPGCPREC 82-90.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.
 
VCAA letters dated in March 2005, November 2005, and 
September 2006 informed the appellant of what evidence was 
required to substantiate her claim for service connection for 
a psychiatric disability.  These letters also informed her of 
her and VA's respective duties for obtaining evidence, as 
well as requested that the veteran submit any additional 
evidence in her possession pertaining to her claim. 

In addition, the September 2006 VCAA notice letter explained 
how a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although VCAA notice was not completed prior to the initial 
adjudication, the claim has been readjudicated thereafter.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal. 

Duty to assist

With regard to the duty to assist, the claims files contain 
service medical records, reports of VA post-service 
treatment, the claimant's Social Security Administration 
records, reports of private treatment, and reports of VA 
examinations and medical opinions.  Additionally, the claims 
files contain the veteran's statements in support of her 
claim.  The Board has reviewed such statements and concludes 
that she has not identified further relevant available 
evidence not already of record.  She has identified many 
sources of treatment over the years, the records for which 
the RO has made reasonable efforts to obtain.  The records of 
the Social Security Administration did contain some earlier 
records of treatment that were not otherwise available.  The 
Board has also reviewed the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding available evidence with respect to the 
veteran's claim.  The case has been exhaustively developed, 
with numerous attempts having been made to obtain relevant 
identified medical evidence from 1994 forward.  In light of 
this lengthy period of adjudication and development, the 
Board finds that there is no reasonable possibility that 
further attempts would give rise to a reasonably possibility 
of substantiating the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137 (West 2002).  The presumption is rebutted where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  
   
Personality disorders are not diseases or injuries within the 
meaning of applicable legislation providing for veteran's 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 
3 Vet. App. 439 (1992).  In the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  38 C.F.R. § 3.303(c).  
Service connection may be granted, to include based on 
aggravation, for diseases of congenital, developmental, or 
familial origin.  However, service connection may not be 
granted for congenital or developmental defects unless such 
defect was subject to superimposed disease or injury during 
military service that resulted in disability apart from the 
congenital or developmental defect.  VAOPGCPREC 82-90

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

At the veteran's May 1962 service enlistment examination, 
psychiatric clinical evaluation was normal.  

In March 1963, the veteran was admitted to Brooke General 
Hospital for psychiatric treatment.  A March 14, 1963, 
hospital report indicates that she was admitted "following 
over-usage of various drugs, and mounting anxiety."  The 
report noted that the veteran came from a rather deprived 
background, with marked brutality and emotional and material 
deprivation. The veteran was noted to describe herself as 
having been considered the toughest girl in her school and an 
apparently extreme behavior problem, having been expelled 
several times for carrying a switch-blade knife, assaulting a 
teacher, leading a gang, and other antisocial conduct.  The 
reporting physicians also noted that the veteran had been 
using excessive amounts of alcohol for some time and had 
taken drugs of various kinds.  She claimed to have been using 
"narcotics" since basic training, and to have been 
"helping herself" to whatever drugs were available in the 
hospital where she was working.  (Quotes in original.)  She 
was noted to have experienced frequent episodes of marked 
anger and anxiety, with acting-out behavior resulting.  
According to the reporting physicians, she had reported all 
sorts of bizarre ideation, but these had been purely on a 
fantasy basis and had not actually been psychotic 
manifestations.  She had recently had fears of becoming 
addicted to drugs permanently.  She was noted to be nominally 
single, but claimed to have been married twice in Mexico 
since being stationed at Fort Sam Houston; first to a soldier 
who was killed in an auto accident, and shortly afterwards to 
another soldier who had been visiting her since her 
hospitalization.  According to the report, because of her 
increasing anxiety and inability to control her drug intake, 
she sought help and was hospitalized at Brooke Army Medical 
Center in Fort Sam Houston, Texas.  The report also contains 
detailed results of psychiatric examination, including the 
fact that she was quite vague and evasive, and prevaricated 
constantly, with the truth being difficult to determine.  She 
was noted to have some minimal symptoms of depression, and 
her anxiety varied from a minimal degree to a marked 
agitation and restlessness.   Her intelligence appeared to be 
average, and her memory was intact.  She readily admitted to 
excessive use of drugs.  She made many grandiose threats 
about what she would do to one person or another if she were 
"bothered."  (Quotes in original.)  During her hospital 
stay she was noted to have adjusted quite poorly and showed 
no real motivation for any help.  After extensive evaluation, 
it was felt that she was totally unsuitable for further 
military service, and that there was a relatively poor 
prognosis for significant change.  It was predicted that she 
would get into repeated difficulties in the future.

The diagnosis was emotional instability reaction, chronic, 
severe, unimproved; manifested by excitability and 
ineffectiveness when confronted with minor stress, generally 
impulsive behavior, with poorly controlled hostility, 
undependable judgment, fluctuating emotional attitudes, 
antisocial behavior, and excessive use of drugs.  In the 
diagnosis section, the report includes the following 
notations:  External precipitating stress: Minimal (routine 
military duty); premorbid personality and predisposition: 
Severe (long-standing history of emotional immaturity and 
acting-out behavior); and degree of psychiatric impairment: 
Marked for military service.  The diagnosis section further 
indicates that the condition was not incurred in the line of 
duty, and existed prior to service, and that the veteran was 
"administratively unsuitable" for service.

At the veteran's March 29, 1963 service discharge 
examination, psychiatric clinical evaluation was abnormal.  
The report's notation in this regard was emotional 
instability reaction (see NP certificate).  In the medical 
history provided by the veteran, she wrote that her health 
"seems to be okay, except for being a little upset."  She 
indicated by checked box that she had experienced now or in 
the past "depression or excessive worry."  The reviewing 
clinicians' summary included "recent depression and worry 
with nervousness over personal problems" with respect to the 
veteran's indication that she had experienced depression or 
excessive worry; and "personality problems (defect) 
diagnosed" during voluntary neuropsychiatric evaluation at 
Brooke General Hospital.

The veteran attended VA examinations in April 1994 and March 
2000 for purposes of adjudication of this case, in addition 
to a January 2004 VA examination, discussed further below.  
At the March 2000 VA examination, she indicated that she had 
a good childhood and that her psychiatric problems began 
during service.  The April 1994 and March 2000 VA examiners 
essentially diagnosed the veteran as having an acquired 
psychiatric disability that began during service.  The 
examiners appear to have chosen to rely on the histories as 
provided by the veteran rather than the findings in the 
service medical records.  However, the Board finds that 
credibility and reliability of the veteran in providing 
medical histories at these examinations is poor.  For 
example, in the drug and alcohol abuse section of the March 
2000 report, it was indicated that she denied she had any 
history of abuse or treatment for alcohol in the past or in 
the present; and in the summary section of the report it was 
noted that she had no history of alcohol abuse.  By contrast, 
in the April 1994 report, the veteran indicated a history of 
alcohol use, and that she had not drank for several years, 
but that when she was drinking, she was drinking a quart of 
rum per day in order to deal with her first marriage.  Other 
details that appear inconsistent are the denials of any 
history of substance abuse, yet acknowledgement of multiple 
hospitalizations for drug overdoses (see, for example, "past 
psychiatric history" section of a January 2004 VA 
examination report, as compared to the "substance abuse 
history" section of the report).  Another example is the 
reporting of multiple strokes over the years not corroborated 
by the voluminous medical treatment records in the claims 
files.  The medical history section of January 2004 VA 
examination report includes a history of 7 strokes, the last 
one in 2002; and the March 2000 VA examination report 
includes a history of 5 strokes.  At her April 1994 VA 
examination, she indicated that in that at the age of 33 
(this would have been in 1976 or 1977), she may have had a 
stroke; while during VA hospitalization for a possible 
myocardial infarction in January 1995 (myocardial infarction 
was ruled out by an EKG and other testing and examination), 
she was noted to have provided a questionable history of a 
cerebrovascular accident in 1982.  These episodes of strokes 
are not corroborated by the many treatment records in the 
claims files.  As another example, at her April 1994 
psychiatric VA examination, the veteran reported that she had 
had pneumonia twenty-eight times, while in the past medical 
history section of the January 1995 report of VA 
hospitalization for a possible (but soon ruled-out) 
myocardial infarction in January 1995, past medical history 
included hypertension, diabetes mellitus, depression, 
hyperlipidemia, history of rheumatic fever, history of 
pancreatitis, questionable history of CVA (1984), and 
questionable history of schizophrenia, but no history of 
pneumonia was indicated.

With the examples above in mind, the Board finds that the 
medical record histories include many unsubstantiated 
assertions and much contradictory information.  The above 
examples illustrate that the post-service medical histories 
(physical and psychiatric) provided by the veteran for 
treatment and examination purposes are unreliable and lack 
credibility.  This is very consistent with the March 14, 
1963, in-service hospital report finding that the veteran was 
vague and evasive, and prevaricated constantly, with the 
truth being difficult to determine.  The problem presented by 
the record is epitomized by this passage in a September 2000 
report of VA hospitalization at which the veteran sought 
treatment for what she and her husband felt was a possible 
stroke or mini-stroke: "The patient said she cannot remember 
anything that happened to her over 24 hours, but when talking 
to her she is crying and carrying on about things that 
happened to her but at the same time, she says she does not 
remember."  At this one-day hospitalization, neurological 
examination was normal, and the diagnoses were possible panic 
attack, diabetes, and history of anxiety disorder in the 
past.

The VA examiners in April 1994 and March 2000 chose to ground 
their findings on unsubstantiated/inaccurate histories 
provided by the veteran, which the Board finds are not 
credible or reliable.  The diagnoses and opinions of these VA 
examiners are therefore of little probative weight.  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  Similarly, numerous 
post-service private and VA treatment, hospitalization, and 
examination reports include diagnoses such as major 
depressive disorder or other acquired psychiatric disorders, 
but none of these opinions are based on a reliable history or 
include consideration of what is recorded in the veteran's 
service medical records.  As a result, the Board finds that 
these diagnoses are also of very limited weight and probative 
value.

At the VA examination in January 2004, the examiner initially 
diagnosed the veteran as having a major depressive disorder, 
recurrent, moderate to severe without psychotic symptoms, in 
partial remission.  The Axis II (personality disorders) 
diagnosis was deferred.  The diagnosis was made based on a 
history as provided by the veteran and examination of the 
veteran, including the veteran's history of psychiatric 
problems having started in the military.  Although the 
examiner indicated that he had reviewed the claims files, 
there is little in the examination report to corroborate that 
such a review was conducted.  

In a February 2004 addendum, the January 2004 VA examiner 
essentially conceded that he had not previously reviewed the 
claims files, when he wrote that "[a] review of the 
patient's records from Brooke General Hospital on 14 March 
1963 revealed information that is contradictory to her report 
during the exam conduct[ed] on 15 January 2004."  Given the 
information in the service medical records, he opined that it 
was not likely that the veteran's current psychiatric 
condition had its onset during the period of her military 
service.  He opined that the condition had started prior to 
service, and was probably not related to her military 
service, but rather to a disturbed childhood and personality 
traits.

In December 2006, a VA staff psychiatrist reviewed the claims 
files for purposes of providing a medical opinion regarding 
the diagnosis and etiology of the veteran's psychiatric 
impairment.  He reviewed and discussed the opinions provided 
by the VA examiner who wrote the January 2004 VA examination 
report and the February 2004 addendum.  The December 2006 
reviewing physician indicated that he had reviewed the entire 
claims folder, including the service medical records.  He 
stated that in his professional opinion, based on a 
reasonable degree of psychiatric certainty, the diagnosis for 
the veteran's condition is antisocial disorder.  He further 
opined that the veteran does not have any acquired 
psychiatric disabilities.  He found that the veteran's 
personality disorder is not related to military service.  He 
noted that the diagnosis of antisocial personality disorder 
was manifested by failure to conform to social norms with 
respect to unlawful behaviors, impulsivity, irritability, 
aggressiveness, irresponsibility, and evidence of a conduct 
disorder before the age of 15.  He elaborated that a 
personality disorder represents an enduring pattern of 
behavior that deviates markedly from the expectations of the 
individual's culture.  He concluded that it was clear in this 
case that the veteran's personality disorder was due to a 
disturbed childhood and not to military service.

In the Board's view, the history that is by far the most 
reliable is that acquired at the veteran's hospitalization 
during service in March 1963.  The veteran's disposition 
toward prevarication was ascertained and acknowledged by the 
treating and reviewing clinicians, and the history appears to 
have been therefore carefully constructed.  Additionally, 
this history was by far the most contemporaneous with respect 
to the facts crucial to this case-i.e., whether the 
veteran's psychiatric condition was a developmental 
personality disorder rooted in childhood rather than an 
acquired psychiatric disability that began or was aggravated 
during service.  Other psychiatric histories of record are 
more remote from service and childhood, and are so disparate 
as to be an unsound basis for purposes of adjudication of 
this determinative aspect of the veteran's claim.

The Board therefore places by far the greatest probative 
weight on the three medical opinions that are based on a 
fully informed review of the veteran's service medical 
records.  These are the opinions of in-service treatment 
providers in March 1963 that the veteran had a personality 
disorder that existed prior to service and was not incurred 
in the line of duty; the February 2004 addendum opinion of 
the January 2004 VA examiner who, after reviewing the service 
medical records, changed his opinion to find that the 
veteran's current psychiatric condition started prior to 
service and was probably not related to service, but rather 
to a disturbed childhood and personality traits; and the 
December 2006 medical opinion of a reviewing VA psychiatrist 
that, to a reasonable degree of psychiatric certainty, the 
veteran had a personality disorder that was not related to 
service but rather to a disturbed childhood, and that the 
veteran does not have any acquired psychiatric disabilities.  
The March 1963 diagnoses in the service medical records and 
the February 2004 addendum opinion were both based on 
examination of the veteran and a review of the medical 
evidence.  Further, the February 2004 addendum opinion of the 
January 2004 examiner serves to demonstrate how critical an 
accurate history is to making an accurate medical 
determination for purposes of adjudication of this matter.

As a result, the Board finds that the preponderance of the 
competent medical evidence shows that the veteran's current 
psychiatric impairment is a personality disorder that began 
prior to service and was not subject to superimposed injury 
or disease in service.  The preponderance of the evidence is 
against a current acquired psychiatric disability.  As such, 
her current condition is not considered a disability for VA 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 
4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  Because the 
findings of the service medical records are that there was no 
acquired psychiatric disability during service, and the 
January 2006 opinion indicates that the veteran has no 
acquired psychiatric disability currently, the Board finds 
that there is no current or in-service acquired psychiatric 
disability that could have been in any sense superimposed 
upon her personality disorder during service.  See VAOPGCPREC 
82-90.  Accordingly, entitlement to service connection for a 
psychiatric disability is not warranted.

As the preponderance of the evidence is against the claim for 
service connection for a psychiatric disability, the benefit 
of the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for a psychiatric 
disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


